Exhibit 99.1 Great Elm Capital Corp. Announces Second Quarter 2017 Financial Results; Net Investment Income of $0.29 Per Share; Board Declares Fourth Quarter Distribution of $0.25 Per Share ($0.083 Per Share Per Month) Waltham, Mass, August 14, 2017 – Great Elm Capital Corp. (“we”, “us”, “our” or “GECC”), (NASDAQ: GECC), today announced its financial results for the quarter ended June 30, 2017 and filed its quarterly report on Form 10-Q with the U.S. Securities and Exchange Commission. FINANCIAL HIGHLIGHTS ▪ Net investment income (“NII”) for the quarter ended June 30, 2017 was approximately $3.5 million, or $0.29 per share, which was in excess of our declared distribution of $0.083 per share per month for the same period (approximately 1.16x distribution coverage). ▪ In August, the Board of Directors declared a monthly distribution of $0.083 per share for the fourth quarter of 2017. ▪ Net assets on June 30, 2017 were approximately $153.7 million. Net asset value (“NAV”) per share on June 30, 2017 was $13.29, as compared to $13.59 per share on March 31, 2017. The decrease in NAV per share is primarily driven by unrealized, mark-to-market depreciation in our investment portfolio, partially offset by realized gains and accretion from our stock buy-back and tender activity to-date. ▪ We had approximately $1.4 million of net realized gains on portfolio investments that were monetized during the quarter ended June 30, 2017, or approximately $0.11 per share, and net unrealized depreciation of investments of approximately ($7.3) million, or approximately ($0.60) per share. ▪ During the quarter ended June 30, 2017, we purchased an aggregate of 107,031 shares through our stock buy-back program at an average price of $10.81, utilizing approximately $1.2 million of our $15.0 million 10b5-1 program and our overall $50 million stock repurchase program. In addition to our stock buy-back program, we completed a tender offer for $10 million of stock at $11.50 per share, purchasing an additional 869,565 shares. ▪ From the commencement of the stock buy-back program through August 11, 2017, we have purchased an aggregate of 513,183 shares at a weighted average price of $11.12 per share, resulting in $5.7 million of cumulative cash paid to repurchase shares. Including the tender offer, we have purchased an aggregate of 1,382,748 shares to-date. 1 ▪ During the quarter ended June 30, 2017, we invested approximately $21.4 million across four portfolio companies (1), including one new portfolio investment. During the quarter ended June 30, 2017, we monetized approximately $37.6 million across 13 portfolio companies (in part or in full). (2) “We are pleased with the pace and success of realizations, both from the legacy Full Circle portfolio and the overall GECC portfolio. We continue to prudently deploy capital into what we view as a borrower-friendly market, evidenced by the record covenant-lite issuance and other market trends,” said Peter A. Reed, Chief Executive Officer of GECC. “We maintain a healthy amount of dry powder as we anticipate both more volatility in the leveraged credit market and a more attractive environment to execute on our special situations, total return approach to investing in middle market credit.” PORTFOLIO AND INVESTMENT ACTIVITY As of June 30, 2017, we held 20 debt investments across 17 companies, totaling approximately $131.2 million and representing 99.7% of invested capital. First lien and / or senior secured debt investments comprised 99.7% of invested capital as of the same date. As of June 30, 2017, the weighted average current yield on our debt portfolio was approximately 13.17% with approximately 48.6% of invested debt capital in floating rate instruments.
